DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
Claims 1-13, 21-24 and 27-29 are pending, claims 14-20, 25 and 26 having been cancelled and claims 28 and 29 having been newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first outflow conduit configured to expel effluent associated with a first section of the brush during a conditioning process,” “a second outflow conduit configured to expel effluent associated with a second section of the brush during a conditioning process,” “one or more sensors configured to generate feedback data reflecting a characteristic of effluent in the chemical from each of the first outflow conduit and the second outflow conduit,” “a first brush holding device configured to hold a first brush in contact with a first conditioning surface,” “a second brush holding device configured to hold a second brush in contact with a second conditioning surface, wherein the first brush is isolated from the second brush to mitigate cross-contamination during a conditioning process” and “a conduit configured to receive a chemical from a source for 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 28 is objected to because of the following informalities:  the recitation “wherein the first brush is isolated from the second brush to mitigated cross-contamination during a conditioning process” in lines 6-7 should be amended to “wherein the first brush is isolated from the second brush to mitigate cross-contamination during a conditioning process.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-23 and 27 recite limitations directed to the sensors configured to monitor a torque output of a motor during the conditioning process or that the feedback data reflects a contact area, a pressure or a force between the brush and the conditioning surface; however, claim 1 (upon which claims 21-23 and 27 depends) recite that the sensors are directed to generate feedback data reflecting a characteristic of the effluent in the chemical from the outflow.  It is unclear how sensors that are configured to generate feedback data reflecting an effluent characteristic can also be configured to monitor a torque output of a motor or the contact area, a pressure or a force of the brush.  Appropriate correction is required.
Claim 28 recites “a controller operable coupled to one or more sensors and configured to adjust to the conditioning process based on feedback data one or more sensors.”  It is unclear what Applicant is intending to claim with said recitation (i.e., there appears to be insufficient antecedent basis for the second recitation of the one or more sensors).  The claim will be read as “a controller operably coupled to one or more sensors and configured to adjust to the conditioning process based on feedback data from the
Claim 29 is rejected for depending on rejected claim 28.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al. and U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al.
As to claim 1, Ko discloses a system comprising: a conditioning surface (see Ko Fig. 2A, ref.#200 or Fig. 3C, ref.#300, 328); a brush holding device configured to hold the brush (see Ko Fig. 2A, 2B, ref.#150; Fig. 3B, ref,#115; paragraph [0032]); and a conduit configured to receive a chemical from a source for delivery of the chemical to one or both the brush and the conditioning surface (see Ko Fig. 3b, ref.#319; paragraph [0041]); wherein the conditioning surface and the brush are configured to contact each other for conditioning of the brush (see Ko paragraphs [0036] and [0039]).  The system is configured to condition the brush (see Ko paragraph [0036]).  Furthermore, Ko discloses that the material within the tank as well as any fluids may be removed from the interior of the tank and routed to a waste or abatement system (read as having an effluent conduit) (see Ko paragraph [0046]).
While Ko discloses a controller (see, e.g., Ko Fig. 1 paragraph [0026]), Ko does not explicitly disclose a first outflow conduit configured to expel effluent associated with a first section of the brush during a conditioning process, a second outflow conduit configured to expel effluent associated with a second section of the brush during the conditioning process, one or more sensors configured to generate feedback data reflecting a characteristic of effluent in the chemical from each of the first 
As to claim 2, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui discloses that the chemical can comprise deionized water (see Ko paragraph [0041]) and deionized water has a pH of around 7, which falls well within the range of pH 1-13.
As to claim 4, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui discloses that the chemical can comprise at least one of deionized water (see Ko paragraph [0041]).
As to claim 8, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui discloses that the chemical can be directly delivered to the brush (see Ko Fig. 3B, ref.#319 and paragraph [0041]).
As to claims 9 and 10, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui discloses that the chemical can be delivered to an interior of the brush wherein the chemical is directly delivered to an interior of the brush via a central opening formed axially along a center of the brush (see Ko Fig. 3B, ref.#317 and 319; paragraph [0041]).
As to claim 11, Ko appears to disclose that the system comprises multiple brush holding devices for conditioning a plurality of the brushes and the conduit delivers the chemical to the plurality of brushes (see Ko Fig. 2A disclosing a first brush 115 and a second brush 120 and multiple conditioning devices 200; Fig. 3A and 3B disclosing that the brush can have the chemical conduit 319).  To the extent that it could be argued that Ko/Nishimura/Czaja/Turner/Benner/Yasui does not disclose that the chemical conduit delivers the chemical to the plurality of brushes, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to duplicate the chemical conduit 319 for both brushes in order to facilitate removal of material from the processing surface of both brushes since both brushes are used to clean semiconductor wafers (see Ko paragraph [0041]).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al. and U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,579,797 to Crevasse et al.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2 (to the extent that it could be argued that Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose a pH substantially in a range of 1 to 13) and claim 3, Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the chemical comprises one of hydrogen fluoride or diluted hydrogen fluoride.  Use of hydrogen fluoride to clean brushes is well-known in the art and does not provide patentable significance (see, e.g., Crevasse col. 3, lines 41-46), and it would have been obvious to one of ordinary skill in the art at the time of filing to use diluted HF in order to remove residues and contaminants from brushes used in the cleaning of semiconductor wafers.  The combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui and Crevasse discloses that the pH of the chemical is substantially in a range of 1 to 13 (since HF has a pH of around 3, diluted HF would be around 3-7 depending on the dilution levels).

Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al. and U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,170,110 to Svirchevski et al.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 5 and 6, Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the system further comprises a manifold configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface.  Svirchevski discloses a similar system wherein a manifold is used and configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface wherein the chemical is delivered from the manifold under pressure (see Svirchevski Fig. 5, ref.#530, 511, 521; col. 10, lines 24-57).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the manifold delivery system to control the chemical delivery as disclosed by Svirchevski in order to have greater control of the concentration of the chemical solution delivered (see Svirchevski col. 10, lines 20-23).
As to claims 12 and 13, Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose a valve configured to control the delivery of the chemical by the conduit at a first flow rate wherein the valve is controlled manually or via automated control for delivery of the chemical at a second flow rate different from the first flow rate.  Use of valves to control flow rates is well-known in the art and does not provide patentable significance (see, e.g., Svirchevski Fig. 5, ref.#512 and 522; col. 10, lines 24-57).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a valve to control the chemical flow rate as disclosed by Svirchevski in order to have greater control of the concentration of the chemical solution delivered.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent No. 6,170,110 to Svirchevski et al. as applied to claim 5 above, and further in view of U.S. Patent No. 6,579,797 to Crevasse et al.
Ko/Nishimura/Czaja/Turner/Benner/Yasui and Svirchevski are relied upon as discussed above with respect to the rejection of claim 5.
As to claim 7, while the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui and Svirchevski discloses that the chemical is directly delivered via the manifold to an interior of the brush, the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui and Svirchevski does not explicitly disclose that the chemical is directly delivered from the manifold via one of dripping or spraying.  Crevasse discloses a similar brush conditioning system wherein the cleaning chemical may be sprayed onto the surface of the brush (see Crevasse col. 3, lines 50-54).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko/Nishimura/Czaja/Turner/Benner/Yasui and Svirchevski to spray the cleaning solution directly onto the brushes as disclosed by Crevasse and the results would have been predictable (applying cleaning solution to brush to remove unwanted residues from the brush).

Claims 21-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al. and U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2001/0006870 to Moore.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 21, while Ko discloses that the system further comprises a motor configured to rotate the brush relative to the conditioning surface (see Ko paragraphs [0026], [0036]-[0037]), the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the system further comprises one or more sensors configured to monitor a torque output of the motor during the conditioning process.  Moore discloses a similar conditioning process wherein a conditioning system is configured to condition the conditioning body to adjust the conditioning process based on feedback data received from one or more sensors during the conditioning process and that the one or more sensors can be configured to monitor a torque output of the motor during the conditioning process (see Moore paragraph [0030]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use torque sensors as disclosed by Moore in order to prevent the conditioning body from applying an excessive force (see Moore paragraphs [0030]-[0031] and [0037]; see also Yasui paragraph [0068]).
As to claims 22 and 23, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the controller can be configured to verify a quality of the conditioned surface using a measurement from the one or more sensors reflecting the torque output and wherein the quality of the conditioned surface (such as the brush) is uniformity (see Moore paragraphs [0034]-[0037]).
As to claim 27, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the feedback data can reflect a contact area, a pressure or a .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al. and U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2015/0162299 to Keller.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 24, Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the controller is configured to provide the alert wirelessly via a remote device.   Use of wireless communication to alert a user is known in the art and does not provide patentable significance (see Keller paragraph [0030]).

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent No. 6,170,110 to Svirchevski et al., U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al. and U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al.
As to claim 28, Ko discloses a system comprising: a conditioning surface (see Ko Fig. 2A, ref.#200 or Fig. 3C, ref.#300, 328); a first brush holding device configured to hold the first brush in contact with a first conditioning surface and a second brush holding device configured to hold a second brush in 
Ko does not explicitly disclose that the system further comprises a manifold configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface.  Svirchevski discloses a similar system wherein a manifold is used and configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface wherein the chemical is delivered from the manifold under pressure (see Svirchevski Fig. 5, ref.#530, 511, 521; col. 10, lines 24-57).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the manifold delivery system to control the chemical delivery as disclosed by Svirchevski in order to have greater control of the concentration of the chemical solution delivered (see Svirchevski col. 10, lines 20-23).
While Ko discloses a controller (see, e.g., Ko Fig. 1 paragraph [0026]), Ko does not explicitly disclose that the controller is operable coupled to one or more sensors and configured to adjust the conditioning process based on feedback data from the one or more sensors wherein the controller is configured to determine when the conditioning process is finished for each of the first brush and the second brush using the feedback data.  Use of processors to control a substrate processing apparatus as well as to determine when a process status and alerting the operator of the process status are well known in the art (see, e.g., Nishimura paragraphs [0066]-[0069] disclosing the processors to control and transmit information via a display ; Czaja col. 6, lines 21-56 disclosing alerting the operator a message indicative of the completion of a processing cycle; and Turner col. 12, lines 40-64 disclosing alerting the operator a message indicative of completion of a processing cycle).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko to include having the controller be configured to determining the end of the brush conditioning process and alert the operator of completion as is well known in the art (Nishimura/Czaja/Turner) and the results would have been predictable (informing operator of processing conditions).  Both Benner and Yasui disclose that it is known in the art to use sensors to monitor the effluent to provide feedback data to determine the endpoint of the process (see Benner Abstract, paragraphs [0023]-[0025]; Yasui paragraph [0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko, Nishimura, Czaja and/or Turner to include sensors on a effluent conduit to determine the endpoint of the process as disclosed by Brenner in order to more accurately and efficiently control the process (see Brenner paragraph [0009] and Yasui paragraph [0068]).  Furthermore, it is noted that duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have multiple effluent conduits and sensors and the results would have been predictable.
As to claim 29, the combination of Ko, Svirchevski, Nishimura, Czaja and/or Turner and further in view of Benner and Yasui discloses that the feedback data can reflect a characteristic of effluent in an 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Benner and Yasui are relied upon for the newly added claim limitations as discussed in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714